Citation Nr: 0719332	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-31 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the termination of non-service connected pension 
benefits effective from April 18, 2004, was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO), which 
terminated the veteran's pension benefits effective from 
April 18, 2004.

FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO awarded the 
veteran entitlement to non-service connected VA pension 
benefits.

2.  VA received information from the veteran and the State of 
Texas prison system that the veteran had been incarcerated on 
February 17, 2004, for violating parole.  

3.  The veteran's VA pension benefits were discontinued 
effective April 18, 2004, which was the 61st day of 
imprisonment following incarceration.


CONCLUSION OF LAW

The criteria for termination of the veteran's VA pension 
benefits, effective April 18, 2004, were properly met.  
38 U.S.C.A. § 1505(a) (West 2002); 38 C.F.R. § 3.666 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case contends that he should be paid his 
non-service connected VA pension benefits for a period during 
which he was incarcerated.  

As a preliminary matter, the Board finds that the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable in this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The outcome 
of this case turns on the application of 38 U.S.C.A. 
§ 1505(a), which is unambiguous and authoritatively addresses 
the issue before the Board:  whether pension benefits are 
payable during a period of imprisonment.  Because the law and 
not the evidence is dispositive in this appeal, the Board 
finds that the VCAA is not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (a veteran who did not 
serve during a 'period of war' is not entitled to nonservice-
connected pension benefits under 38 U.S.C.A. § 1521); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal terminated because of the absence of legal merit 
or the lack of entitlement under the law).

Turning to the facts of this case, in a December 2003 rating 
decision, the RO awarded the veteran entitlement to non-
service connected VA pension benefits.  In a December 2003 
letter, the veteran was notified of the award, including when 
he could expect payment.

In February 2004, VA received a letter from the veteran in 
which he stated that he was currently in jail for a parole 
violation.  VA sent the veteran a letter that same month 
indicating that the law required that pension benefits be 
discontinued on the 61st day of incarceration following 
conviction of a misdemeanor or felony.  VA informed the 
veteran that his pension benefits would be discontinued 
effective February 16, 2004, and that they would be resumed 
upon notice of his release from incarceration.  VA also 
informed the veteran that his benefits would continue at the 
present rate for 60 days, to provide him with an opportunity 
to submit evidence showing that VA should not take the 
proposed action.  

Evidence in the file indicates that VA sought clarification 
as to the veteran's incarceration.  It was confirmed (by 
report of contact dated in March 2004), that the veteran was 
incarcerated in the Brazoria County Jail (State of Texas) on 
February 17, 2004, for breaking parole.  In a March 2004 
letter, VA informed the veteran that his pension benefits 
should be discontinued effective April 18, 2004.  VA also 
informed the veteran that they would continue payments for a 
period of 60 days from the date of the letter to allow the 
veteran time to submit argument as to why VA should not take 
the proposed action.  In a May 2004 letter, VA informed the 
veteran that by law his disability pension benefits were 
discontinued effective April 17, 2004.  He was also notified 
that because of this change, he had been paid too much.  In 
June 2004, the veteran initiated a timely appeal of the RO's 
decision. 

Essentially, the veteran contends that his pension benefits 
should not have been terminated during his period of 
imprisonment.  In an August 2004 statement, he maintains that 
he was not incarcerated for a felony conviction, but rather 
for a misdemeanor involving driving while intoxicated.  In 
his substantive appeal, he indicated that the misdemeanor 
conviction was reached on a plea bargain agreement, and that 
he was currently incarcerated on a parole violation for a 
conviction that happened back in 1991.  

The law provides that no pension under public or private laws 
administered by the Secretary shall be paid to or for an 
individual who has been imprisoned in a Federal, State, or 
local penal institution as a result of conviction of a felony 
or misdemeanor for any part of the period beginning 61 days 
after such individual's imprisonment begins and ending when 
such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 
38 C.F.R. § 3.666; see also Lanham v. Brown, 4 Vet. App. 265 
(1993).  

Applying the relevant law to the facts of the present case, 
the Board finds that the veteran's claim for entitlement to 
pension benefits while incarcerated is without legal merit.  
The record clearly shows that the veteran was incarcerated 
for the parole violation beginning on February 17, 2004.  The 
law makes it clear that a veteran is not entitled to 
disability pension for any part of the period beginning 61 
days after his or her imprisonment begins and ending when 
such imprisonment ends.  The law was correctly applied in 
this case, as the veteran's pension was not terminated until 
the 61st day after his incarceration began.  The veteran was 
provided advanced notice of this termination, and given 60 
days to demonstrate why his pension should not be terminated.  
His attempts to distinguish his period of imprisonment since 
it resulted from a parole violation of an older felony 
conviction do not change the outcome in this case.  The law 
is clear that no pension shall be paid to or for an 
individual who has been imprisoned as a result of conviction 
of a felony for any part of the period beginning 61 days 
after such individual's imprisonment.  See  38 U.S.C.A. 
§ 1505(a); 38 C.F.R. § 3.666.  In such cases as this, where 
the law and not the evidence is dispositive, the claim should 
be denied because of the lack of legal merit or the lack of 
entitlement under the law.  See Sabonis, supra.  



ORDER

The termination of non-service connected pension benefits 
effective from April 18, 2004, was proper.   



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


